DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 5/6/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,290,144 in view of Wallis (US 2019/0181809).
Regarding claims 1 and 20, claim 10 (and claim 1 on which it depends) of US 11,290,144 discloses a communication device comprising:
a radio-frequency module (RF module, col. 18, ll. 24); and
a signal processing circuit connected to the radio-frequency module and configured to process a radio-frequency signal (control circuit, col. 18, ll. 42-44), wherein the radio-frequency module includes 
a mount board having a first principal surface and a second principal surface on opposite sides of the mount board from one another (module board, col. 18, ll. 25-27), 
an antenna terminal disposed on the mount board (antenna connection terminal, claim 10, col. 19, ll. 48-49), 
a low-noise amplifier disposed on the mount board configured to amplify a signal (low noise amplifier, col. 18, ll. 45-46, col. 19, ll.), 
a first inductor disposed on one of the first principal surface and the second principal surface of the mount board and connected to the antenna terminal (impedance matching circuit including a inductor, disposed on the first principal surface, col. 19, ll. 42-44, 52-53), and 
the low noise amplifier and the switch are disposed on the second principal surface (col. 19, ll. 50-51).
However, claim 10 of US 11,290,144 does not expressly disclose: 
the LNA including a transistor; 
a ground terminal also disposed on the mount board; 
a second inductor disposed on the other of the first principal surface and the second principal surface of the mount board and connected between the transistor and the ground terminal.
Wallis discloses a low noise amplifier (LNA) that includes a impedance transformation circuit including inductor (inductor 14) connected between a transistor and ground (transistor 16, Fig. 1A, page 4, para. 0064, see also claim 10). The inductors arranged to linearize the LNA (para. 0063). Wallis also discloses an antenna can be integrated with the LNA, and the LNA can be embodied on a single die and the system can include a package enclosing the LNA (para. 0060-0061).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of claim 10 of U.S. Patent No. 11,290,144, with an LNA with an inductor and ground connection terminal as taught by Wallis, since this arrangement improves performance by linearizing the LNA.

Regarding claim 8, claim 10 of US 11,290,144 further discloses an integrated circuit chip including the low-noise amplifier (claim 1, col. 18, ll. 42, 45-46) and the second inductor (inductor 14, Fig. 1A, as taught by Wallis, applied to claim 1 above).

Allowable Subject Matter
Claims 2-7, 9-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/22/2022